DETAILED ACTION
1.	Claims 1-20, as originally filed on 01/13/2021, are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 01/13/2021 and 06/04/2021 have been considered by the examiner. Initialed copies are attached.


Claim Objections
4.	Claims 1, 5, 7-8, 12-14, 19-20 are objected to because of these informalities: 
	Claim 1, line 5 and claims 7-8, the term “the substrate” should be amended to read “the flexible substrate” for consistency with its reference earlier in base claim 1.
Claims 5 and 19, line 2, the ‘C’ is missing from the phrase “a second PT effect”.  
Claim 12, line 7 and claim 13, the term “the substrate” should be amended to read “the flexible substrate” for consistency with its reference earlier in base claim 12.
Claim 14, line 1 has an extraneous “d” before the word “heater”. Delete the “d”.
Claims 2-3, 5-6 and 8, “oC” should be rewritten using the degree symbol [ °C ].
Appropriate correction is required.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,822,512 B2 (hereinafter Pat. ‘512). Although the claims at issue are not identical, they are not patentably distinct from each other because both recite the same features defining a “double-resin ink” deposited onto a substrate, wherein the ink has positive temperature coefficient, a first resin that is a crystalline or semi-crystalline polymer and a second resin that is a non-crystalline polymer, and a resistance magnification of at least 20 at the claim recited conditions (see instant claims 1-2 & 12; Pat. ‘812 claims 1-2 & 9).
	Making an “article” [instant claim 1] or “panel” [instant claim 12] comprising heaters would have been obvious from the “thermal substrate” in Pat. ‘512 since these are well-known products having PTC effects (see, for example, references cited on Applicant’s IDS). An additional feature recited in instant claims 1-19 is “to form one or more resistors”, but this isn’t further limited by a structure and the “double-resin ink” is identical in both applications. Incorporating the thermal substrate of Pat. ‘512 into an “article” or “panel” would not require undue experimentation.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (CN 103965696 A), in view of Ishii et al. (US 2005/0173414 A1). The citations to Xiao in this Office Action are to its English machine translation accessed online from the Espacenet website; a PDF is attached.
	As to independent claim 1, Xiao teaches an article comprising a heater (see para. 0005, 0010, 0035: heating elements), the heater comprising: a double-resin ink having a positive temperature coefficient (PTC) deposited on a flexible substrate (see para. 0021, 0027: a film used for printable double-temperature-controlled PTC conductive ink printing); the double-resin ink comprises: a first resin comprising a crystalline or a semi-crystalline polymer and a second resin comprising a non-crystalline polymer (see para. 0022-0025: one of the polymer resins is crystalline and the other is amorphous (i.e. non-crystalline) polymer resin); and the double-resin ink has a resistance magnification of at least 20 at the conditions defined in claim 1 (see para. 0034-0035 & 0053: resistance increases up to 20 times, 30 times, or even 50 times).
	Xiao fails to disclose that the flexible substrate [film] forms one or more resistors, and that the flexible substrate is thermal polyurethane, nylon or a polyester blend.
	However, Ishii, in analogous art of PTC ink compositions comprising resins (see para. 0078-0079), teaches a PTC resistor obtained by screen printing and drying a PTC Ishii teaches that the flexible substrate is thermal polyurethane, nylon or a polyester blend (see para. 0083, 0144-0145, 0175; para. 0239: PTC resistor printed on a polyester film surface).
Therefore, in view of the teaching of Ishii, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the PTC ink taught by Xiao into a one or more resistors as taught by Ishii to arrive at the claimed invention because Xiao suggests conductive ink printing on film base materials that include plastic materials, textiles and ceramic materials (see Xiao para. 0027, 0022). Ishii clearly teaches a flexible PTC heating element comprising a PTC resistor formed by printing (see Ishii claims 23-35). Thus, a person of ordinary skill in the art would be motivated to form a resistor from the double-resin ink with a reasonable expectation of success for producing a sheet heating element that is highly flexible (see Ishii para. 0256-0261), and would expect such a product to have similar properties to those claimed, absent the showing of unexpected results.
	As to claims 2-4, Xiao and Ishii teach the article of claim 1, wherein the resistance magnification is at least 50, wherein the temperature range is 30 degrees Celsius above the switching temperature, and where the switching temperature is between 0 and 160 degrees Celsius (see Xiao para. 0047-0053: the resistance at 60°C relative to 120°C increases up to 50 times).
As to claims 7-8, Xiao and Ishii teach the article of claim 1, wherein the double-resin ink is deposited on to the substrate by screen printing (see Xiao para. 0002, 0048-0052); wherein the substrate is thermal polyurethane (see Ishii para. 0083, 0175).

9.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN 103965696 A; citations to its translation PDF) and Ishii (US 2005/0173414 A1), as applied to claim 1 above, further in view of Jur et al. (US 2016/0358849 A1).
	Xiao and Ishii teach the article of claim 1 as described above in segment 8 of this Office Action, but fail to disclose that the heater is encapsulated by a dielectric ink or a thin film [claim 9], the heater further comprises a plurality of conductive traces that are each silver traces [claims 10-11].
	However, Jur, in analogous art of conductive textiles (see para. 0061), teaches a heater encapsulated by a dielectric ink or thin film (see para. 0025 and FIG. 21A-21B: TPU film encapsulation; para. 0065: dielectric inks; para. 0054, 0092: “electronic component” e.g. thin film transistors and heating elements; para. 0095: printing conductive ink on thermoplastic urethane (TPU) film; para. 0097: screen printing). Jur also discloses a plurality of conductive traces (see para. 0061: flexible interconnects that contain a conductive trace that can be encapsulated between two or more thermoplastic films; see para. 0064-0066: conductive trace can be made from any suitable conductive ink, e.g. silver; see Example 7 in para. 0088-0089).
Therefore, in view of the teaching of Jur, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the article taught by Xiao and Ishii by encapsulating the heater and/or further including conductive traces as taught by Jur to arrive at the claimed invention because Xiao suggests conductive PTC ink printing on film base materials that include plastic materials and textiles (see Xiao para. 0027, 0022). Jur clearly teaches that 


Allowable Subject Matter
10.	Claims 5-6 and 12-20 would be allowable if amended to overcome the claim objections and double patenting rejections set forth above and if claims 5-6 were rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record fails to teach or reasonably suggest an article [claims 5-6] or panel [claims 12-20] as a whole having the claim required combination of features. One novel feature of the claimed invention is a PTC effect of the second resin (non-crystalline polymer) having a temperature range higher than the PTC effect of the first resin (crystalline or semi-crystalline polymer) temperature range.
	Moreshead (US 2011/0127248 A1), in combination with Xiao (CN 103965696 A; citations above to its translation PDF), would be the closest related references to the panel of independent claim 12. Moreshead teaches an energized fabric panel including a PTC resistive heater (see para. 0006, 0024, 0028 0034, claims 1 & 10: thin film energy fabric encapsulated in a laminate), but fails to disclose or fairly suggest a  Xiao teaches the features of the double-resin ink and resistance magnification property as described above in segment 8 of this Office Action, but does not disclose or suggest any form of encapsulating. Claims 12-20, drawn to a panel comprising a heater encapsulated in a dielectric ink, are allowable over the prior art because of the unique combination of each and every specific element stated in the claims.
If necessary/appropriate, additional reasons for allowance will be provided in a Notice of Allowability communication.


Examiner’s Note
11.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        September 30, 2021